Title: From Benjamin Franklin to Joseph Galloway, 17 February 1758
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, Feb. 17. 1758
I received your Favour of December 5th. by Mr. Hunt; but the Papers refer’d to are not yet come to hand, being in his Chest that is still at Bristol.
The Affair of obtaining a Permission to export Grain, &c. from the Colonies to the European neutral Ports, meets with Difficulty while the Parliament have the Regulating the Corn Market in England under Consideration. But if this Vessel does not leave Portsmouth before the End of this Month, I hope to write you something more certain on that head.
My Patience with the Proprietors is almost tho’ not quite spent. They continue to profess a sincere Desire of settling everything with the Assembly amicably on reasonable Terms, but that they may act safely they would have the Attorney and Solicitor General’s Opinion on some Points that relate to the Prerogative of the Crown; this Opinion they say they press for with all Earnestness, but have not yet been able to obtain; and the principal Men among your Friends here, who have Influence at Court, and whose Assistance I am advis’d to secure, will have me to believe the Proprietors are sincere, and that the Difficulties alledged by them of obtaining that Opinion are real and not affected; so I am oblig’d to wait from time to time, or take upon myself the Blame of Rashness, if I should come to open War with People suppos’d to be so well-disposed, who, it will be said, might have been brought to very reasonable Terms by an Agent of more Temper. I think, however, that Matters will not continue in this Situation much longer. The Publication of the Defence of the Province, mention’d in mine of Sept. 2. will probably be one of the first Acts of Hostility on our Side, as being necessary to prepare the Minds of the Publick; in which the Proprietors will be gibbeted up as they deserve, to rot and stink in the Nostrils of Posterity.
As the extraordinary Lower County Speech and Address has been published here, where never appeared before any Proceedings of that Government, it is plainly done by the Proprietary Tools to continue the Prejudices against the Province. Billy will therefore get the Remarks on it, now come to hand, printed also, and in the same Paper.

A great Force is now going to America, where, it is said, very vigorous Measures are to be pursu’d this ensuing Campaign. If it should prove such another as the last, the Nation would be quite dispirited. It knows and feels itself so universally corrupt and rotten from Head to Foot, that is has little Confidence in any publick Men or publick Measures; and the Want of that Confidence turns, thro’ Disunion, all their Strength into Weakness. Mr. Pitt’s Abilities, and hitherto steady and disinterested Conduct, indeed seems at present their principal Foundation of Hope. They have reason therefore to pray for some Success this Year to strengthen his Hands and his Interests, as well as for his Life or Health; for if he should fall through, it is thought by many that his Place could scarcely be supplied, and that everything would go into Confusion. His universal Character of Integrity is what gave him his present Power, rather than the Favour of the King which he had not, or Party Interest which was little more than popular Esteem and Opinion. Men of Abilities were in the Ministry before, but one of that kind seem’d to be wanting for a Center of Union, who was, or at least was generally believ’d to be, an HONEST Man. Measures proposed by a Man of Abilities without Honesty, are always suspected, and he becomes weak thro’ the Diffidence of those that should concur with and help him; but the Man of moderate Talents who is believ’d to mean well, and to act uprightly for the common Good, has everyone’s ready Assistance, and thereby is able to do more than the other of superior Parts: But when Ability and Integrity meet in the same Person, his Power of doing Good must be greater, as he can himself plan right Measures, will receive all necessary Advice, can distinguish what is good, and can have all the necessary Assistance in the Execution. It is thought, however, by some, that Mr. Pitt fail’d of the last Particular at Rochfort; for that Envy, and an Apprehension lest Success in that Attempt might establish his Power, influenc’d the Inaction now so much complain’d of. But as he seems more confirm’d in his Station, it is hop’d the Commanders for the ensuing Year, will be more solicitous of recommending themselves to his Favour. They cannot indeed wish for a finer Opportunity of recommending themselves to the publick Favour, and gaining infinite Applause; for a long Series of ill Success has created such an Appetite for good News, that a small Victory obtain’d would be magnify’d to a great one, and the Man who procures us a Bonfire and a Holiday, would be almost ador’d as a Hero.
The Indian Treaty under the Great Seal, Mr. Hunt thinks is also in his Chest; it is not, however, yet come to hand. But Mr. Thomson’s Piece on the Causes of the Indians Uneasiness he has just receiv’d, and I am to have a Sight of it. Their Complaints are now in the Hands of the Ministry, but when they will have Leisure to consider them, God only knows. For tho’ Securing the Affections of the Indians, by doing them Justice, be a Matter of great Consequence, they have other Affairs at present on their Hands that seem to them of more immediate Importance.
Billy writes, and will send you some Pamphlets. I am, my dear Friend, with great Esteem, Yours affectionately
B Franklin
Jos. Galloway Esqr.
 Endorsed: Benja. Franklin’s Letter Feby. 17. 1758.
